Exhibit 10.46
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
AMENDMENT NO. 2 TO MANUFACTURING AND SUPPLY
AGREEMENT
THIS AMENDMENT NO. 2 TO MANUFACTURING AND SUPPLY AGREEMENT (“Amendment No. 2”)
is made and entered into as of February 15, 2011 (the “Effective Date of
Amendment No. 2”) by and between Alexza Pharmaceuticals, Inc., a Delaware
corporation having an address at 2091 Stierlin Court, Mountain View, CA 94043
(“Alexza”) and Autoliv ASP, Inc., an Indiana corporation having an address at
3350 Airport Road, Ogden Utah 84405 (“Autoliv”).
WHEREAS Alexza and Autoliv are parties to a Manufacturing and Supply Agreement
dated November 2, 2007 (the “Agreement”) and amended by Amendment No. 1 to
Manufacturing and Supply Agreement dated as of June 30, 2010 (“Amendment
No. 1”); and
WHEREAS the parties now wish to further amend the Agreement;
NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Amendment No. 2 and in accordance with and subject to the
terms and conditions specified below, the parties agree as follows:
Amendment of the Agreement
The parties hereby agree to amend the Agreement as of the Effective Date of this
Amendment No. 2 as provided below. Capitalized terms used in this Amendment
No. 2 that are not otherwise defined herein shall have the meaning ascribed to
them in the Agreement or Amendment No. 1, as the case may be.

  1.   Adjustment of Principal Amount of Promissory Note; Payment for Second
Cell. The parties acknowledge that Alexza has requested that Autoliv cease work
on the second cell of the first Commercial Production Line, and pursuant to
Section 5.4 (iii) of the Agreement as amended the parties agree that (a) the
principal amount of the Note is hereby reduced to $2.8 million, (b) the monthly
payments on the Note will be $67,903.49 and (c) Alexza will make the first
payment upon

 



--------------------------------------------------------------------------------



 



      the Effective Date of Amendment No. 2. Autoliv will return the existing
Note, and Alexza will issue a new Note in the form attached as Exhibit 1 hereto.
In the event and to the extent that Alexza requests in writing that Autoliv
shall provide the second cell of the First Commercial Production Line Autoliv
shall complete, install and fully qualify such second cell at a cost of
$1,200,000 in accordance with the terms and conditions of Section 5.4 (iv) of
the Agreement as amended.     2.   Clarification regarding pricing. The Parties
agree that pursuant to Section 3.3 of the Agreement the prices set forth in
Exhibit C of the Agreement apply to annual volumes purchased by Alexza. By way
of illustration and for purposes of clarification, if in a year Alexza purchases
[*] Heat Packages, the price per Heat package will be $[*] and the total cost to
Alexza for the [*] Heat Packages will be $[*].     3.   Miscellaneous.

  (i)   Full Force and Effect. Except as expressly amended by this amendment
No. 2, the Agreement as amended by Amendment No. 1 shall remain unchanged and
shall continue in full force and effect as provided therein.     (ii)   Entire
Agreement of the Parties. This Amendment No. 2, Amendment No. 1, the Agreement
and the Exhibits hereto and thereto, constitute the complete, final and
exclusive understanding and agreement of the parties with respect to the subject
matter of the Agreement and supersede any and all prior or contemporaneous
negotiations, correspondence, understandings and agreements, whether oral or
written, between the parties respecting the subject matter of the Agreement.    
(iii)   Counterparts. This Amendment No. 2 may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 2 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 in duplicate
originals by their authorized officers as of the Effective Date of Amendment
No. 2.

                          ALEXZA PHARMACEUTICALS, INC.    
 
                        By      /s/ August J. Moretti                      
Print name      August J. Moretti         Title     CFO                      

                          AUTOLIV ASP, INC.    
 
                        By     /s/ Michael J. Ward                       Print
name      Michael J. Ward         Title     President                      

 3 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 